 

 

Case 0:19-cr-60333-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 5

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

United States of America )
V. )
PATRICK LANIER , ) Case No. 19-6513-SELTZER
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 26, 2019 in the county of Broward in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
Title 18, U.S.C. Section 111 Assault on a Federal Officer iaa®lvin ph sicol contact of
the inten + +0 com mi+ a otles

Fel ony $e

This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT.

@ Continued on the attached sheet.

S WS ANGOS

oc Complainant’s signature

SA Samantha Whitacre, CGIS

Printed name and title

 

Sworn to before me and signed in my presence.

Date: Oe X PA oor WIA NS A
udge 's signatur

City and state: Fort Lauderdale, Florida BARRY S. SELTZER, U.S. MAGISTRATE JUDGE

Printed name and title

 
 

Case 0:19-cr-60333-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 5

AFFIDAVIT

I, Samantha Whitacre, Special Agent of the United States Coast Guard Investigative
Service, (hereinafter, “CGIS”), being duly sworn, hereby depose and state the following:

1. I am a Special Agent with the United States Coast Guard Investigative Service
(CGIS), Department of Homeland Security, and have been so employed for one year and 10
months. I am currently assigned to the CGIS Miami Field Office as a Special Agent. As such, I
am an investigative or law enforcement officer of the United States within the meaning of Title 18
of the United States Code that is empowered by law to conduct investigations of and to make
arrests for offenses enumerated in the United States Code.

2. The statements contained in this Affidavit are based on my personal knowledge, as
well as information provided by other individuals, including law enforcement officials, and my
review of records, documents and other physical items obtained during the course of this
investigation. I have not included each and every fact known to me or law enforcement in this
investigation. I have set forth only the facts that I believe are necessary to establish probable cause
that Patrick Adam Lanier (LANIER) committed an assault of a United States Coast Guard
(hereinafter, “USCG”) Federal Officer in violation of Title 18, United States Code § 111.

PROBABLE CAUSE
3. The USCG is a Federal entity within the United States with law enforcement
authority and jurisdiction granted by Title 14, United States Code 522 to make inquiries, examinations,
inspections, searches, seizures, and arrests upon the high seas and waters over which the United States
has jurisdiction, for the prevention, detection, and suppression of violations of laws of the United
States. For such purposes, commissioned, warrant, and petty officers may at any time go on board of

any vessel subject to the jurisdiction, or to the operation of any law, of the United States, address
Case 0:19-cr-60333-RS Document1 Entered on FLSD Docket 10/28/2019 Page 3 of 5

inquiries to those on board, examine the ship's documents and papers, and examine, inspect, and search
the vessel and use all necessary force to compel compliance. When from such inquiries, examination,
inspection, or search it appears that a breach of the laws of the United States rendering a person liable
to arrest is being, or has been committed, by any person, such person shall be arrested or, if escaping
to shore, shall be immediately pursued and arrested on shore, or other lawful and appropriate action
shall be taken; or, if it shall appear that a breach of the laws of the United States has been committed
so as to render such vessel, or the merchandise, or any part thereof, on board of, or brought into the
United States by, such vessel, liable to forfeiture, or so as to render such vessel liable to a fine or
penalty and if necessary to secure such fine or penalty, such vessel or such merchandise, or both, shall
be seized.

4. USCG law enforcement officers conducting operations wear a USCG uniform, a
utility belt that secures their firearm along with other use of force tools and gear, and body armor
labeled on the front and back identifying the officer as a member of USCG.

5. On October 26, 2019, during a routine search and rescue operation (hereinafter,
“SAR”), USCG boarding team members escorted an Emergency Medical Service (hereinafter,
“EMS”) vessel to the 15" Street Boat Ramp in Fort Lauderdale, Florida. The EMS vessel had a Diver
who needed to be transported to the hospital as the Diver was exhibiting signs of the bends or
decompression sickness. Once at the 15" Street Boat Ramp, USCG Petty Officer Juan Gonzalez, a
USCG law enforcement officer dressed as described in paragraph 4, noticed Patrick LANIER
impeding EMS personnel’s rescue efforts by touching the stretcher and blocking their path as they
attempted to move the Diver from the emergency vessel to a fire truck. EMS personnel had to
maneuver the Diver around LANIER. LANIER had no relationship to the Diver. Petty Officer

Gonzalez approached LANIER to address the situation so EMS could continue with their official
Case 0:19-cr-60333-RS Document1 Entered on FLSD Docket 10/28/2019 Page 4 of 5

duties. After the interaction with LANIER, Petty Officer Gonzalez proceeded to the Dive boat to assist
in the post SAR boarding. LANIER followed Petty Officer Gonzalez who told LANIER to leave but
LANIER did not comply. LANIER got closer to Petty Officer Gonzalez at which point Petty Officer
Gonzalez extended one of his hands towards LANIER to prevent LANIER from getting any closer.
LANIER then attempted to grab the front part of Petty Officer Gonzalez’s body armor with one hand
and then grabbed the firearm with the other hand. Petty Officer Gonzalez used a modified take down
to prevent LANIER from taking his firearm and LANIER was placed in handcuffs. LANIER
proceeded to tell the USCG law enforcement officers, “If I would have grabbed the gun, I would kill
all of you,” “I’m going to fucking kill you,” and “I’m going to rape you guys,” among other threats.
CGIS Agents arrived on scene and interviewed Petty Officer Gonzalez and the other USCG law
enforcement officers on scene. CGIS Agents, wearing body armor marked with the words “Federal
Agent” and “CGIS,” then approached LANIER and conducted a search incident to arrest. LANIER
was advised he was being arrested for assaulting a Federal Officer and was placed in the back seat of
a CGIS vehicle. At one point, your affiant asked LANIER “Are you doing alright?” He responded in
the affirmative then said, “If I take your gun, I will kill you too.” Your affiant then told him “anything
you say can and will be used against you ina court of law.” He interrupted saying, “I know my rights.”
Your affiant then advised LANIER, “I recommend you stop talking.”

6. CGIS Agents interviewed a civilian witness to the assault. The witness stated he
was present during the entire incident and heard LANIER yelling, “talking crap the whole time,”
and saw LANIER get into the officer’s face. The witness advised LANIER put his hands on the
officer and the officer gave him a warning. LANIER then touched the officer again and that’s

when the officer took him down. The witness knows LANIER as “Patrick.”
Case 0:19-cr-60333-RS Document1 Entered on FLSD Docket 10/28/2019 Page 5of5

7. Based on the foregoing facts, I submit that probable cause exists that on October
26, 2019, in Broward County, in the Southern District of Florida, Patrick Adam LANIER,

assaulted and intimidated USCG law enforcement officer Gonzalez as well as made direct threats
which eoubuck involved physical comtock With He vichin of

to intimidate a CGIS Special Agent, in direct violation of Title 18 United States Code, Section tre relent
by Connea—

111. amnoter

FURTHER AFFIANT SAYETH NAUGHT.

Samantha Whitacre, Special Agent
U.S. Coast Guard Investigative Service

Subseri d sworn to before me
this y of October 2019.
o~

Cui Nee,

BARRYS, SELTZER \ !
UNITED S S MAGISTRATE JUDGE
